DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-26 are pending in the application.
The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over de Blois et al. (Appl. Radiat. Isotop. 2014, 85, 28-33) in view of Singh et al. (Ind. J. Nucl. Med. 2011, 26, 135-138) and in further view of Maus et al. (Int. J. Diagnost. Imaging 2014, 1, 5-12) and Chen et al. (US 2007/0269375A1) is withdrawn due to the amendment.
The rejection of claims 1-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,596,276 is withdrawn due to the approved terminal disclaimer.

New Grounds of Objection/Rejection
Claim Objections
Claim 5 is objected to because of the following informalities: it is believed that the recitation of “the solution provided in step (2.1)” at the end of the claim is a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “(determined by HPLC)” in parentheses is confusing as it is unclear if it is part of the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunikowska et al. (Eur. J. Nucl. Med. Imaging 2011, 38, 1788-1797) in view of Maus et al. (Int. J. Diagnost. Imaging 2014, 1, 5-12) and Das et al. (Cancer Biother. Radiopharm. 2011, 26, 395-400) and in further view of Araújo et al. (Appl. Radiat. Isotopes 2009, 67, 227-233) and Chen et al. (US 2007/0269375A1).
Kunikowska et al. (Eur. J. Nucl. Med. Imaging 2011, 38, 1788-1797) discloses that 90Y/177Lu-DOTATATE dried kits containing 100 μg (DOTA-Tyr3-octreotate) and 50.0 mg of commercially available ascorbic acid were prepared under aseptic conditions. For labelling the content of each kit vial was dissolved in not more than 0.5 ml of 90Y no-carrier-added chloride of desired radioactivity (max. 6.5 GBq per kit) or 177Lu carrier-added (specific activity of around 555 GBq/mg Lu) chloride solution. In case of low volume 0.9%NaCl was used to fill up to 0.5 ml. Incubation was carried out at 95°C for 25 min. After cooling down to room temperature, the volume was increased up to 1.5–2.0 ml with 0.9% NaCl. The preparation was sterilized by filtration with 0.22-μm filters (Millipore) to sterile glass vials followed by filter wash with 50 mg/ml ascorbic acid to the final radioactive concentration of 740 MBq/ml. The radiochemical purity (RCP) over 99.9% was assessed by HPLC (p1790, Radiopharmaceuticals) which encompasses the RCP is maintained at [Symbol font/0xB3]95% for at least 72h.
The DOTATATE of the disclosure encompasses the somatostatin receptor binding peptide (e.g. DOTATATE) of the instant claims.
The 177Lu chloride solution encompasses the 177Lu of the instant claims.
The ascorbic acid in the kit vial encompasses the first stabilizer against radiolytic degradation of the instant claims 1,3.
The 50.0 mg of ascorbic acid dissolved in the 177Lu carrier-added chloride solution of the disclosure encompasses the 15-50 mg/mL and 20-40 mg/mL of stabilizer provided in step (1.2) is present during the complex formation in step (1.3) of the instant claim 6 and 7, respectively as some stabilizer will be consumed.
The ascorbic acid wash into glass vials encompasses diluting the solution with an aqueous solution optionally comprising at least one stabilizer against radiolytic degradation of the instant claim 1 and is the only stabilizer in the solution step (2.1) of the instant claim 5.
The pharmaceutical aqueous solutions of 90Y/177Lu-DOTATATE provide a combined therapy for treatment of patients with disseminated neuroendocrine tumours (NET) (abstract; p1795, Discussion). 90Y/177Lu-DOTATATE was administered to patients via injection (p1789, left column, first full paragraph; p1790, right column, first paragraph and Treatment; p1792, Results; Fig 7). 
The pharmaceutical aqueous solution of the disclosure is free of ethanol which encompasses the pharmaceutical aqueous solution of the instant claims 20 and 21 which is free of ethanol.
Kunikowska et al. does not disclose a.) a volumetric radioactivity of from 250-500 MBq/mL; b.) stabilizers in a total concentration of from 0.2 to 20.0 mg/ml; c.) DTAP or d.) a radioactive dose of 7.4 GBq ± 10% or e.) a buffer.
Maus et al. (Int. J. Diagnost. Imaging 2014, 1, 5-12) discloses 177Lu-DOTA-TATE which is vulnerable to radiolysis and the use of gentisic acid and ascorbic acid to reduce the effects of radiolysis (abstract). The degree of radiolysis is influenced by several factors like the amount of DOTA-TATE, temperature, time, the total activity, the volumic activity, quenchers, etc. (p6, first paragraph). The study examines the effect of gentisic acid and ascorbic acid as quencher during and after the radiolabeling 177Lu-DOTA-TATE (p6, first and second paragraph).
The radiolabeling involves mixing DOTA-TATE with 7.5 GBq 177LuCl3 for 30 mins at 80°C. Addition of 0.25 mL DTPA-solution (4 mg/mL) was used to complex any non-incorporated 177Lu (p7, 2.2. Manual radiolabeling procedure). The total activity of the formulation is 0.5 GBq/mL (table 1). The DTPA solution of the disclosure encompasses the DTPA of the instant claim 18.
Re-addition of ascorbic acid (100 mmol/L) provided the radiochemical purity (RCP) [Symbol font/0xB3]95% at 72h of 177Lu-DOTA-TATE (measured by HPLC) post radiolabeling. In daily practice, performing a manual radiolabeling, without tC18 purification, patient doses are diluted to 100 mL with saline. However, without the re-addition of quenchers, the RCP decreases time-dependent. The dilution to 100 mL after radiolabeling, even without using tC 18 purification, is preferably performed by the addition of AA up to a final concentration of 100 mmol/L (p8, 5.2 Radiolabeling without tC18 Purification; p9, 5.4 Re-addition of AA or GA post tC18 Purification; p11, second paragraph). 
The 177Lu-DOTATATE composition, without using tC 18 purification, is free of ethanol.
Das et al. (Cancer Biother. Radiopharm. 2011, 26, 395-400) teaches of 177Lu-DOTATATE and the optimized protocol for the preparation of a therapeutic dose which as high as achievable specific activity at the time of administration. The radiochemical purity is 98.25% ± 1.1% via HPLC up to 7 days (abstract; p396, Quality control techniques; p398, right column, first paragraph; p399, Conclusions).
For the preparation of a patient dose of 177Lu-DOTA-TATE with the highest possible speciﬁc activity at the time of administration to the patients, it is necessary to calculate the exact amount/volume of each component required for every batch. To achieve this, ﬁrst the volume of 177LuCl3 required to prepare a particular patient dose (say, 7.40 GBq [200 mCi]) was calculated from the known radioactive concentration of 177LuCl3 after the necessary decay correction. To determine the minimum amount of DOTA-TATE, which will be required to prepare 177Lu-DOTA-TATE with adequate stability post-preparation, it is necessary to ascertain the amount of Lu that will be present in the preparation to yield the required dose. This can be calculated from the known speciﬁc activity of 177Lu, taking into account the necessary decay correction. The requirement of DOTA-TATE was subsequently determined considering DOTA-TATE:Lu molar ratio to be 4:1. Finally, the required volume of 0.1 M ammonium acetate buffer (pH [Symbol font/0x7E]5) was calculated by considering that its volume should be three times the volume equivalent of 177LuCl3 and aqueous DOTA-TATE solution (p396, Calculation for arriving at the optimal protocol for a patient dose; Table 1). 
177Lu-DOTATATE suitable for administration to the patients was prepared by adding the required volume of aqueous DOTA-TATE solution (prepared by dissolving DOTA-TATE in high-purity water with a concentration of 1 mg/mL) in the necessary volume of 0.1 M ammonium acetate buffer (pH [Symbol font/0x7E]5) containing 40 mg/mL gentisic acid. The pH of the resultant solution was adjusted to 5, if required, after the addition of required volume of 177LuCl3. Subsequently, the reaction mixture was incubated at 85°C–90°C for 45 minutes. After the quality control studies, the preparation was subjected to Millipore ﬁltration prior to the administration to the patients (p396, Preparation of a patient dose of 177Lu-DOTATATE).
For the optimal protocol for a patient dose, the buffer requirement will be [Symbol font/0x7E]1.4 mL. Hence, for the actual preparation 260[Symbol font/0x6D]L of DOTA-TATE stock solution is added 1.4 mL of 0.1M ammonium acetate buffer containing 56 mg of gentisic acid followed by 200[Symbol font/0x6D]L of 177LuCl3. The reaction mixture is incubated at 85°C–90°C for 45 minutes after adjusting the pH to [Symbol font/0x7E]5, if necessary (p397, Optimal protocol for a patient dose).
The 177Lu-DOTATATE composition is free of ethanol.
The 7.4 GBq dose of the disclosure encompass the 7.4 GBq dose of the instant claim 15.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a 177Lu-DOTA-TATE composition with a final volumetric radioactivity of from 250 to 500 MBq/mL as Maus et al. teaches of the 177Lu-DOTA-TATE total activity is 0.5 GBq/mL via starting with 7.5 GBq 177LuCl3 upon varying conditions of radiolytic stabilizers and possible variations of time, temperature, etc. and Das et al. which teaches of different ratios of DOTA-TATE:Lu that can provide a patient dose of 7.4 GBq. 
Furthermore, it is obvious to vary and/or optimize the amount of 177Lu and formulation constituents provided in the composition with the motivation of success, according to the guidance provided by Maus and Das et al., to provide a composition having the desired properties such as the desired radioactivity. It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add DTPA in the formulation of Kunikowska et al. at the dilution step in combination with ascorbic acid as Maus teaches of the advantage of utilizing DTPA/ascorbic acid in the dilution step to complex any non-incorporated 177Lu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a buffer, such as the ammonium acetate buffer (pH [Symbol font/0x7E]5) of Das et al. in the 177Lu-DOTATATE preparation of Kunikowska et al. for adjusting the pH as necessary. 

Kunikowska et al. does not disclose that the first stabilizer is gentisic acid (1.2) which is different than the optional stabilizer in the dilution solution (e.g. (2.1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize gentisic acid as the first stabilizer in the solution comprising the complex 177Lu-DOTA-TATE of Kunikowska et al. as Das et al. teaches that gentisic acid is an effective stabilizer for preventing radiolysis during the radiolabeling of DOTATTATE with 177Lu and therefore, it would have been predictable to one of ordinary skill in art to substitute the known stabilizer ascorbic acid of Kunikowska et al. for the analogously known stabilizer (40 mg/ml) gentisic acid of Das et al. to prevent radiolysis during radiolabeling.
The 40 mg/ml of gentisic acid of Das et al. encompasses that – gentisic acid is provided in step (1.2) of the instant claim 4, - gentisic acid is the only stabilizer in step (1.2) is gentisic acid of the instant claim 5, and - a total concentration of stabilizer from 15 to 50 mg/ml of the instant claim 6.
The 40 mg/ml of gentisic acid of Das et al. encompasses the 20 to 40 mg/ml and 25 to 35 mg/ml of gentisic acid stabilizer provided in step (1.2) is present during the complex formation in step (1.3) of the instant claims 8 and 9, respectively, as some of the stabilizer will be consumed.  
The stabilizer present during the complex formation in step (1.3) and stabilizer used in the dilution step (2.1) will be consumed during the manufacturing process and/or the storage/transportation and therefore may comprise around 20 mg/mL which encompasses the total concentration of the stabilizers 20 mg/mL. 

Kunikowska et al. does not disclose a.) 177LuCl3 and HCL in step (1.1) or b.) heating from 90-98 °C from 5 to 15 minutes.
Araújo et al. (Appl. Radiat. Isotopes 2009, 67, 227-233) discloses 177Lu-DOTATATE: the labeling of DOTATATE (10 mg) with 177LuCl3/0.05 N HCl was performed in acetate buffer 0.4 M pH 4.5 (comprising sodium ascorbate). All reagents were prepared with Chelex 100 treated metal free water. The labeling reaction was allowed to proceed for 30 min at 90 °C. (p228, 2.2.2. Labeling of DOTATATE with lutetium (177Lu))
High radiochemical yields (98.970.3%) were obtained for reaction mixtures containing 10 mg of DOTATATE and 7.4 MBq of 77LuCl3 employing acetate buffer pH 4.5 as reaction medium (p229, 3.1.2. Labeling of DOTATATE with lutetium (177Lu)).
177Lu-DOTATATE composition is free of ethanol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the 177Lu in the labeling reaction of Kunikowska et al. as 177LuCl3/HCl as Kunikowska et al. teaches of the use of 177Lu carrier-added chloride solution and Araújo et al. teaches of radiolabeling DOTATATE with 177LuCl3/0.05 N HCl. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incubate the radiolabeling reaction mixture in the presence of a stabilizer/stabilizers at 95°C for 25 or at 80°C for 30 minutes as taught by Kunikowska et al. and Maus wherein any chemist could logically assume that by experimentally varying the condition of temperature could find the most productive conditions, such as a raising temperature from 90 to 98°C should allow for less reaction time, such as from 5 to 15 min.

Kunikowska et al. does not disclose that the dose unit containers are stoppered vials, enclosed within a lead container.
Chen et al. (US 2007/0269375A1) discloses stabilized radiopharmaceutical formulations comprising a radiometal (e.g. 177Lu, etc.); metal chelator (e.g. DTPA, DOTA, etc.); stabilizers (e.g. gentisic acid, ascorbic acid, etc.); buffers (e.g. acetate buffer, etc.) (abstract; p2, [0026]; p3, [0027]; p4, [0051]; p6, [0058]; p13, [0155],[0164]).
To lead-shielded 4-mL vials were added the individual stabilizer solutions, 177LuCl3 and COMPOUND A (dissolved in water) (p26, [0289],[0292]; p28, [0303]; claim 189). The formulation was stored in the lead-shielded vials wherein the lead-shielded vials encompass the lead container of the instant claims. The radiopharmaceutical formulation was transferred to individual vials which encompasses the single dose unit container of the instant claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the 177Lu-DOTA-TATE of Kunikowska et al. in lead-shielded vials to reduce exposure of humans to the 177Lu, as Chen et al. teaches of storing the formulation in lead-shielded vials for protection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,596,278. Although the claims at issue are not identical, they are not patentably distinct from each other because the pharmaceutical aqueous solution of U.S. Patent No. 10,596,278 comprise analogous constituents to that of the process for manufacturing a pharmaceutical aqueous solution of the instant claims and is prepared via analogous conditions to the process for manufacturing a pharmaceutical aqueous solution of the instant claims. The stabilizers in the process for manufacturing a pharmaceutical aqueous solution of the instant claims are consumed during the preparation and storage and therefore may comprise the concentrations of stabilizers recited in the U.S. Patent No. 10,596,278. Both the pharmaceutical aqueous solution of U.S. Patent No. 10,596,278 and the composition used for the process for manufacturing a pharmaceutical aqueous solution of the instant claims comprise ethanol in a concentration of less than 1% or are free of ethanol.

Relevant Prior Art
	Filice et al. (J. Oncol. 2012, Article ID 320198, 10 pages) discloses on p3, 2.3. Radiopharmaceuticals Preparation. 111In-, 90Y-, and 177Lu-peptide (DOTATOC or DOTATATE) were synthesized. Every preparation was obtained by carrying out the following steps: (a) a 3 mL syringe was ﬁlled with a 1 mL solution containing 30 µg of sodium ascorbate and an amount of a 4 mg/mL peptide solution proportional to the 90Y-, and 177Lu- or 111In- activity in order to achieve a radiolabeling speciﬁc activity of 106 MBq/nmol, 48 MBq/nmol, and 6 MBq/nmol, respectively (b) this solution was added to a 3 mL Schott vial containing an activity ranging between 7.4 to 30 GBq of 90Y chloride solution, between 15 to 60 GBq of 177Lu chloride solution or between 222 to 444 MBq of 111In- chloride solution (Perkin Elmer, Boston, MA, United States) in 0.05 M hydrochloric acid obtaining a 4.6 pH solution; (c) the Schott vial was heated for 30 minutes at 90◦C in a heating block;
(d) a 5 µL aliquot of the solution was withdrawn for carrying out the quality controls by using solid phase extraction or chromatographic methods; (e) only for 90Yand177Lu-peptide: the preparation was transferred to a bigger vial containing 0.5 mL of 1 mM DTPA solution and diluted with 20 mL of 0.9% sodium chloride solution; (f) single doses for the patients were obtained by fractioning the mother solution in vials containing 2 mL of an ascorbic acid/sodium ascorbate buﬀer solution in order to decrease the eﬀects of radiolysis. The radiochemical purity of the 111In-, 177Lu-, and 90Y-peptide preparations was always >99.8%.

Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618